OPINION — AG — A BOARD OF EDUCATION PURCHASES MATERIALS FOR THE CONSTRUCTION OF A BUILDING ON A FORCE ACCOUNT BASIS UNDER 70 O.S.H. 4-28, (1) THE BOARD OF EDUCATION MUST HAVE A WRITTEN CONTRACT FOR ANY SUCH PURCHASE INVOLVING AN EXPENDITURE OF MORE THAN $500.00, AND IF SUCH PURCHASE CONTRACT INVOLVES MORE THAN $1,000.00, THE CONTRACT MUST BE LET TO THE LOWEST RESPONSIBLE BIDDER UPON SEALED PROPOSAL. (2) THE BOARD OF EDUCATION CANNOT LAWFULLY "CIRCUMVENT SUCH REQUIREMENTS" AND PROCEED BY MAKING INSTALLMENT AND PARTIAL PAYMENTS, NONE OF SAID PAYMENTS EXCEEDING $500.00 CITE: OPINION NO. APRIL 21, 1955, OPINION NO. MAY 6, 1950 — STATE SUPERINTENDENT OF PUBLIC INSTRUCTION (J. H. JOHNSON)